Title: To George Washington from Lewis Richard Morris, 30 November 1782
From: Morris, Lewis Richard
To: Washington, George


                  
                     Philadelphia 30th November 1782.
                  
                  Earnestly desireous to approve myself deserving of your Excellency’s indulgence, of which I shall ever retain the most grateful remembrance, and solicitous to preserve the esteem of my Brother Officers, whose friendly acquiescence in my absence demands my best acknowledgements—I beg leave to entreat your Excellency’s belief that I regret exceedingly the necessity, which compells me to request your acceptance of my resignation.
                  Presuming on the prospect of active service last Campaign, I was unwilling to resign my Commission while there was any probability of the Army operating—when I intended to have joined my Regiment—I therefore profited of your Excellency’s indulgence—but deeming a request for farther leave of absence improper—I am constrained by various causes reluctantly to relinquish my military pursuits.The change which is about to take place in the department for Foreign Affairs by Mr Livingston’s retiring, renders my stay in this City still more requisite—This denies me the honor of waiting on your Excellency, personally to assure you of the great Respect and Esteem with which I am, Sir your most obedt humble servt
                  
                     L.R. Morris
                  
               